SteveNS, J.,
delivered the opinion of'the court.
Appellant, as complainant in the court below, filed an injunction suit against the board of supervisors of Clarke county to restrain the issuance of bonds for the Carmichael consolidated school district. The bill was answered, testimony taken, and a decree rendered by the chancellor dismissing the bill. From the plead*81ings and the proof it affirmatively appears that two ■ petitions hy' taxpayers and school patrons were presented to the connty school board asking that certain territory he consolidated into one school district; that the hoard in compliance with the petitions entered an order May 10, 1916, creating the Carmichael consolidated school district; that the hoard designated the site for the school and named the district; that the board of supervisors, npon petition of the majority of the qualified electors, entered an order declaring the purpose of the board to issue bonds of the district; that notice was duly published of the intention to issue bonds; that more than twenty per cent, of the adult taxpayers petitioned against the issuance of the proposed bonds and thereupon the board ordered an election; that an election was duly held and resulted in favor of the issuance of the bonds; that the board thereupon entered an order providing for a bond issue in the sum of forty-five hundred dollars for the purpose of building and equipping a school building and advertised for bids for the bonds to be submitted on the first Monday of September, 1916. A bid was submitted and accepted, and the board was proceeding ■ to , issue the bonds when this suit was filed. The pleadings raise only two points: First, that the county school board located the schoolhouse outside of the consolidated school district and in Lauderdale county. Secondly, that a majority of the qualified electors did not petition the school board for consolidation of the several districts into the one consolidated district.
It appears that the order of the school board locating the schoolhouse recited by clerical error township 5 instead of township 1. On the trial of the case it was conclusively shown by the affidavits of the county superintendent of education and of a member of the school board that the secretary of the board made a clerical error in recording the minutes or writing the order of the school board, making the order read “T. 5” instead of “T. 1.” From the petitions asking for con*82solidation and describing the territory to be embraced in the consolidated district and from the other recitals of the order of the board, it affirmatively appears that there was a clerical error. The school districts known as Bell, Carmichael, Center Ridge, and Langs-dale were discontinued, and the territory formerly embraced in those districts, except the south half of Langsdale, was formed into one consolidated ' district, and the lands or territory consolidated was properly described by sections or governmental survey. The order of the board then recited that:
“The county school board met at Carmichael to inspect the district as to road and location of house and to name the district.”
It would be unreasonable to conclude that the county school board met at Carmichael within the confines of the consolidated district and there selected a site for a schoolhouse to be constructed outside of the district in a different county. But the affidavits of officers concerned in the consolidation show that the school site was not in fact designated in Lauderdale county, and that the board had no intention of spending funds derived from the bond issue in the erection of a house outside of the district. More than this, the school board, after the filing of the bill in this case, held a meeting and entered an order correcting the clerical mistake and accurately describing the forty acres upon which the schoolhouse was to be erected. The correction was made aiter the 1st day of August. In doing so, section 4512, Code of 1906, section 7332, Hemingway’s Code, was not violated; but, on the contrary the spirit of this statute was observed. The school board had jurisdiction of the subject-matter and did in fact locate a schoolhouse 'within the consolidated district. On this point, Purvis v. Robinson, 110 Miss. 64, 69 So. 673, applies.
Another and sufficient answer to the question raised by the bill is the fact that any mistake in locating *83the sch'oolhouse did not render invalid the order of the board creating the district and should not affect the purpose and right of the hoard of supervisors to issue bonds for the purpose of erecting and equipping the schoolhouse. The issuance of the bonds is one thing, and the spending of the money derived therefrom is another and different matter altogether.
There is no merit in the contention that the school board could not consolidate two or more districts without a majority petition of the qualified electors therein. The board has power' to consolidate or designate districts without any petition whatsoever. Section 4530, Code of 1906, section 7351, Hemingway’s Code, has no bearing on this point.
It is intimated that the territory consolidated was not sufficiently described. We think counsel- are wrong in this suggestion, as affirmatively shown by the orders of the board.

Affirmed.